MEMORANDUM **
Plaintiff Robert L. Loeh appeals from an order of the district court that dismissed with prejudice his claims for dam*284ages, declaratory relief, and injunctive relief arising out of a search conducted by investigators from the Naval Criminal Investigative Service. Loeh raises several issues on appeal, each of which is based upon the contention that the defendants violated his Fourth Amendment rights. We do not reach the merits of Loeh’s issues, as each is based upon constitutional claims which Loeh admits he did not raise in his general court-martial. The “failure to raise ... federal constitutional claims in the military court system [bars a plaintiff] ... from raising them in federal court, absent a showing of cause and prejudice.” Davis v. Marsh, 876 F.2d 1446, 1450 (9th Cir.1989). Loeh has demonstrated neither cause nor prejudice for his failure to raise the instant claims. We therefore deem them waived. The decision of the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.